United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                   UNITED STATES COURT OF APPEALS
                                                                 June 12, 2003
                       For the Fifth Circuit
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 01-40807




             In The Matter of : JOE ALVIN ANDREWS, SR.
                                                                   Debtor
                     --------------------------

                           THE CADLE COMPANY

                                                              Appellant,


                                 VERSUS


WHATABURGER OF ALICE, INC.; M. LOUISE ANDREWS; KATHY A. REESE;
GEORGE P. BRAUN; HERBERT E. POUNDS, JR.; JOE ALVIN ANDREWS, JR.;
MICHAEL BOUDLOCHE; JOE ALVIN ANDREWS, SR.

                                                               Appellees




            Appeal from the United States District Court
             For the Southern District of Texas, Laredo
                             L-00-CV-121


Before DAVIS and BENAVIDES, Circuit Judges, and RESTANI*, District
Judge.

PER CURIAM:**

       The district court correctly dismissed this suit which was

  *
   Judge, U.S.     Court    of   International   Trade,     sitting      by
designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
transferred to it from the Western District of Texas, San Antonio

Division. The dismissal was proper because the issues presented in

the Western District action substantially overlapped with the first

filed suit in the Southern District of Texas. Cadle identifies no

error in the district court’s application of the rule that the

court in which an action is first filed is the appropriate court to

determine   the     disposition   of    the   later   filed    case   involving

substantially similar issues.

     We also find no merit to Cadle’s jurisdictional argument.

Even if he is correct that this is a non-core proceeding, the

district    court    stated   that     if   the   bankruptcy   court    had   no

jurisdiction to dismiss the second filed suit, it would treat the

bankruptcy court’s order as a recommendation for dismissal and

adopt that recommendation.

     AFFIRMED.




                                        2